UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION12(g) OF THE SECURITIES EXCHANGE ACT OF 1(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number 000-19889 South Hertfordshire United Kingdom Fund, Ltd. (Exact name of registrant as specified in its charter) Media House, Bartley Wood Business Park, Hook, Hampshire, RG27 9UP,England,+44 1 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Units of Limited Partnership Interests (Title of each class of securities covered by this Form) None (Titles of all other classes of securities for which a duty to file reports under Section13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule 12g-4(a)(1) x Rule 12g-4(a)(2) o Rule 12h-3(b)(1)(i) x Rule 12h-3(b)(1)(ii) o Rule 15d-6 o Approximate number of holders of record as of the certification or notice date:0 Pursuant to the requirements of the Securities Exchange Act of 1934, South Hertfordshire United Kingdom Fund, Ltd. has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. Date: March 19, 2012 SOUTH HERTFORDSHIRE UNITED KINGDOM FUND,LTD. By: NTL FAWNSPRING LIMITED, its General Partner By: /s/ Robert Gale Name: Robert Gale Title: Director
